DETAILED ACTION
This office action is in response to application filed on August 2, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/02/2019, 08/07/2019 and 03/15/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Amendment
Preliminary amendments filed on 08/02/2019 and 02/13/2020 have been entered.
Claims 1, 3, 11, 14, 16, 19-20 have been amended.
Claims 1-21 have been examined.

Specification
The disclosure is objected to because of the following informalities:
[0014]: Language “As used herein and in the appended claims, drilling a well means a drilling a wellbore from the surface to a point below the surface” should read “As used herein and in the appended claims, drilling a well means [[a]] drilling a wellbore from the surface to a point below the surface”.  
[0049]: Language “The CPU 138 may be configured to execute one or more sequences of instructions, programming stances, or code stored on a non-transitory, computer-readable medium” should read “The CPU 138 may be configured to execute one or more sequences of instructions, programming instances, or code stored on a non-transitory, computer-readable medium”.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim language “after circulating the drilling fluid through the wellbore, measuring the specific heat capacity of the drilling fluid” should read “after circulating the drilling fluid through the wellbore, measuring a specific heat capacity of the drilling fluid”.
Claim language “determining the value of an additional property of the drilling fluid based at least in part on the measured specific heat capacity of the drilling fluid” should read “determining .
Appropriate correction is required.

Claim 9 is objected to because of the following informalities:
Claim language “… wherein said additional property of the drilling fluid is determined by comparing said measured specific heat capacity of the drilling fluid to the predetermined specific heat capacities of said representation and selecting the potential value of the additional property that corresponds to the predetermined specific heat capacity that most closely matches said measured specific beat capacity of the drilling fluid” should read “… wherein said additional property of the drilling fluid is determined by comparing said measured specific heat capacity of the drilling fluid to the predetermined specific heat capacities of said representation, and selecting a potential value of the additional property that corresponds to the predetermined specific heat capacity that most closely matches said measured specific beat capacity of the drilling fluid”.
Appropriate correction is required.

Claim 10 is objected to because of the following informalities:
Claim language should read “The method of claim 1, wherein an oil-to-water ratio of the drilling fluid”.
Appropriate correction is required.

Claim 11 is objected to because of the following informalities:
Claim language should read “The method of claim 1, wherein an average specific gravity of solids in the drilling fluid”.


Claim 12 is objected to because of the following informalities:
Claim language should read “The method of claim 1, wherein .
Appropriate correction is required.

Claim 13 is objected to because of the following informalities:
Claim language should read “The method of claim 12, further comprising providing a separate representation for each of said first additional property and said second additional  property, each representation including multiple potential values of the first additional property and the second additional property of the drilling fluid, each potential value corresponding to a predetermined specific heat capacity of said first additional property and said additional property of the drilling fluid, and wherein each of said first additional property and said second additional  property of the drilling fluid are determined by comparing said measured specific heat capacity of the drilling fluid to the predetermined specific heat capacities of the corresponding representation, and selecting a potential value of the first additional property and a potential value of the second additional property that corresponds to the predetermined specific heat capacity that most closely matches the measured specific heat capacity of the drilling fluid”.


Claim 14 is objected to because of the following informalities:
Claim language should read “The method of claim 13, wherein said first additional property of the drilling fluid is an oil-to-water ratio of the drilling fluid, and the second additional property of the drilling fluid is an average specific gravity of solids in the drilling fluid”.
Appropriate correction is required.

Claim 16 is objected to because of the following informalities:
Claim language should read “The method of claim 15, further comprising adjusting one or more of an oil-to-water ratio of the drilling fluid, a composition of the drilling fluid, a solids content of the drilling fluid, and an average specific gravity of solids in the drilling fluid in response to said determined additional property of the drilling fluid”.
Appropriate correction is required.

Claim 19 is objected to because of the following informalities:
Claim language “A method of monitoring and controlling the oil-to-water ratio of a drilling fluid used in drilling a well” should read “A method of monitoring and controlling an 
Claim language “after circulating the drilling fluid through the wellbore, measuring the specific heat capacity of the drilling fluid” should read “after circulating the drilling fluid through the wellbore, measuring an specific heat capacity of the drilling fluid”.
Claim language “determining the oil-to-water ratio of the drilling fluid … said representation and selecting the oil-to-water ratio that corresponds to the predetermined specific heat capacity that most closely matches said measured specific heat capacity of the drilling fluid” should read “determining the oil-to-water ratio of the drilling fluid … said representation, and selecting the oil-to-water ratio that corresponds to the predetermined specific heat capacity that most closely matches said measured specific heat capacity of the drilling fluid”.
Claim language “adjusting at least one property of the drilling fluid in response to the determined additional property of the drilling fluid” should read “adjusting at least one property of the drilling fluid in response to the determined oil-to-water ratio of the drilling fluid”.
Appropriate correction is required.

Claim 20 is objected to because of the following informalities:
Claim language “A method of monitoring and controlling the average specific gravity of the solids in a drilling fluid used in drilling a well” should read “A method of monitoring and controlling an average specific gravity of 
Claim language “after circulating the drilling fluid through the wellbore, measuring the specific heat capacity of the drilling fluid” should read “after circulating the drilling fluid through the wellbore, measuring an specific heat capacity of the drilling fluid”.
Claim language “determining the average specific gravity of solids in the drilling fluid … said representation and selecting the average specific gravity of the solids in the drilling fluid that corresponds to the predetermined specific heat capacity that most closely matches said measured specific heat capacity of the drilling fluid” should read “determining the average specific gravity of the solids in the drilling fluid … said representation, and selecting the average specific gravity of the solids in the drilling fluid that corresponds to the predetermined specific heat capacity that most closely matches said measured specific heat capacity of the drilling fluid”.
Claim language “adjusting at least one property of the drilling fluid in response to the determined additional property of the drilling fluid” should read “adjusting at least one property of the drilling fluid in response to the determined average specific gravity of the solids in the drilling fluid”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.

Regarding claim 1, the examiner submits that under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance for evaluating claims for eligibility under 35 U.S.C. 101, the claim is to a process (method), which is one of the statutory categories of invention.

Continuing with the analysis, under Step 2A - Prong One of the test:
the limitation “determining the value of an additional property of the drilling fluid based at least in part on the measured specific heat capacity of the drilling fluid” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g., manually selecting a value based on comparing information, see specification at [0033]) as well as using mathematical concepts (e.g., mathematical calculations, see specification at [0053]) to obtain additional data (i.e., value of an additional property of the drilling fluid). Except for the recitation of the type of data being evaluated, the limitation in the context of the claim mainly refers to performing a mental selection and/or applying mathematical concepts to identify a value.

Furthermore, under Step 2A - Prong Two of the test, this judicial exception is not integrated into a practical application. In particular, the claim recites: 
“A method of monitoring and controlling one or more properties of a drilling fluid used in drilling a well”, which generally links the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h))
“circulating the drilling fluid through a wellbore,” which adds extra-solution activities performed in order to gather data for the mental/mathematical analysis step, and is a October 2019 Patent Eligibility Guidance Update, p. 14, last paragraph), and
“after circulating the drilling fluid through the wellbore, measuring the specific heat capacity of the drilling fluid,” which also adds extra-solution activities (e.g., mere data gathering, source/type of data to be manipulated) (see MPEP 2106.05(g)).
Accordingly, these additional elements, when considered individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Additionally, under Step 2B of the test, the claim does not include additional elements that, when considered individually and in combination, are sufficient to amount to significantly more than the judicial exception because the additional elements
generally link the use of the judicial exception to a particular technological environment or field of use (i.e., monitoring and controlling one or more properties of a drilling fluid used in drilling a well), which as indicated in the MPEP: “As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible “simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.” Diamond v. Diehr, 
recite well-understood, routine and conventional activities previously known to the industry (as evidenced by the applicant’s own disclosure, see specification at [0001]), specified at a high level of generality, which as indicated in the MPEP: “If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility” (see MPEP 2106.05(d)), and
recite extra-solution activities (i.e., mere data gathering by selecting a particular data source/type to be manipulated), which as indicated in the MPEP: “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more” (see MPEP 2106.05(b), section III), and “Similarly, using machines for extra-solution activities (i.e., selecting a particular data source or type of data to be manipulated) does not provide an inventive concept” (see MPEP 2106.05(g)).
The claim is not patent eligible

With regards to the dependent claims they are also directed to the non-statutory subject matter because:
they just extend the abstract idea of the independent claims by additional limitations (Claims 7-14), that under the broadest reasonable interpretation, cover performance of the limitations in the mind and/or using mathematical concepts, and
the additional elements, when considered individually and in combination, recited in the dependent claims refer to extra-solution activities (e.g., mere data gathering using a data type or source) or generic computer elements used to facilitate the application of the judicial exception (Claims 2-9, 13 and 18), which as indicated in the Office’s guidance does not integrate the judicial exception into a practical application (Step 2A – Prong Two) and/or does not provide significantly more (Step 2B).

Examiner’s Note
Claims 15-17 and 19-21 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Regarding claim 15, the examiner submits that under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance for evaluating claims for eligibility under 35 U.S.C. 101, the claim is to a process (method), which is one of the statutory categories of invention.
Continuing with the analysis, under Step 2A - Prong One of the test, the examiner submits that claim 15 recites the judicial exception of claim 1 (see above).
Furthermore, under Step 2A - Prong Two of the test, the claim recites the additional elements of claim 1 (see above) and “adjusting at least one property of the drilling fluid in response to said determined additional property of the drilling fluid” which effects a Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(c)).
A similar analysis applies to claims 16-17 and 19-21, which were found patent eligible at Prong Two of the Revised Step 2A of the test. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ye (WO 2015191073 A1), hereinafter ‘Ye’, in view of Champness (US 9518434 B1, IDS record), hereinafter ‘Champness’.
Regarding claim 1. (Previously Presented) 
Ye discloses:
A method of monitoring and controlling one or more properties of a drilling fluid (Fig. 1, item 12 – “drilling fluid”) used in drilling a well (Fig, 1, item 20 – ‘wellbore’; Fig. 5; p. 8, par. 2: a method for controlling the oil to water ratio of a drilling fluid is presented, the drilling fluid being circulated through the drilling system (see Fig. 1; p. 2, last par. – p. 3, par. 1)), comprising:
circulating the drilling fluid through a wellbore (Fig. 1; p. 2, last par. – p. 3, par. 1: drilling fluid is circulated through different components in a system (Fig. 1, item 10)); 
after circulating the drilling fluid through the wellbore, measuring a heat transfer property of the drilling fluid (Fig. 5, items 52 and 54; p. 4, par. 3-4; p. 5, par. 1; p. 8, par. 3: thermal conductivity sensors are used to measure a heat transfer property of the drilling fluid after circulating the drilling fluid through the wellbore (see p. 2, last. par – p. 3, par. 1)); and 
determining the value of an additional property of the drilling fluid based at least in part on the measured heat transfer property of the drilling fluid (p. 5, par. 3; p. 9, par. by knowing the heat transfer property, oil to water ratio can be determined).  
	
	Ye does not explicitly disclose:
		the heat transfer property is a specific heat capacity.

	Champness teaches:
“Each of these tanks may comprise a sensor 53a, 53b, 53c, which measure a variety of fluid properties including temperature, density, rheology, oil/water ratio, solids content, chloride content, shear stress, gel strength, plastic viscosity, yield point, thermal conductivity and specific heat capacity. The data acquired from the sensors 53a, 53b and 53c may be forwarded via wireless or wired transmission to a digital processor 70” (col. 8, lines 21-29: sensors in a system for managing properties of a circulating wellbore fluid include sensor that measure specific heat capacity (see also Ye at p. 4, par. 4 – p. 5, par. 1, and at p. 5, par. 3 regarding other heat transfer properties being measured by the sensors, these properties being related to oil to water ratio)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ye in view of Champness to incorporate a specific heat capacity as the measured heat transfer property, in order to ascertain a particular heat property for analysis, therefore minimizing computational and equipment costs when operating with different heat transfer properties.

Regarding claim 2. (Original) 

Ye further discloses:
said drilling fluid is circulated through the wellbore (Fig. 1, item 20 – ‘wellbore’) and a fluid processing unit (Fig. 1, item 22 – “drilling fluid conditioning system”; p. 2, last. par – p. 3, par. 1: drilling fluid circulates through drill string, drill bit, annulus between drill string and wellbore, and through a drilling fluid conditioning system).  

Regarding claim 3. (Previously Presented) 
Ye in view of Champness discloses all the features of claim 2 as described above.
Ye further discloses:
said fluid processing unit is located on a surface adjacent to said wellbore (p. 3, par. 1-2: drilling fluid conditioning system is located at the surface, adjacent to the wellbore (see Fig. 1)).  

Regarding claim 9. (Original) 
Ye in view of Champness discloses all the features of claim 2 as described above.
Ye further discloses:
providing a representation including multiple potential values of said additional property of the drilling fluid (Figs. 2-3; p. 5, par. 4-5: a representation of different values of thermal conductivity and corresponding values of water/oil ratio is presented, with these data obtained experimentally).

Ye does not explicitly disclose:

wherein said additional property of the drilling fluid is determined by comparing said measured specific heat capacity of the drilling fluid to the predetermined specific heat capacities of said representation and selecting the potential value of the additional property that corresponds to the predetermined specific heat capacity that most closely matches said measured specific beat capacity of the drilling fluid.  

However, Ye further teaches:
“FIG. 2 is a representative graph of thermal conductivity versus water/oil ratio for an example water based emulsion. FIG. 3 is a representative graph of thermal conductivity versus water/oil ratio for an example oil based emulsion. The FIGS. 2 & 3 graphs were experimentally derived. Similar graphs can be experimentally derived for various types of drilling fluids (for example, oil-based muds, synthetic-based muds and water-based muds)” (p. 5, par. 4-5: a representation for different values of thermal conductivity (analogous to specific heat capacity) and corresponding values of water/oil ratio is presented, with these data obtained experimentally); and
“Curve-fitting techniques can be used to generate equations from the experimental data for relating thermal conductivity to oil to water ratio for particular drilling fluid types, or the experimental data can be stored in lookup tables, for example, for use in interpolation between experimental data points. Any suitable technique, or combination of techniques, may be used to relate thermal conductivity to oil to water ratio for particular drilling fluid types” (p. 5, par. 6 – p. 6, par. 1: using the experimental data, lookup tables can be stored for relating thermal conductivity to oil to water ratio for particular drilling fluid types (see also p. 4, par. 4 – p. 5, par. 1, and at p. 5, par. 3 regarding other heat transfer properties being measured by the sensors, these properties being related to oil to water ratio)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ye in view of Champness to provide each potential value corresponding to a predetermined specific heat capacity of the drilling fluid, and wherein said additional property of the drilling fluid is determined by comparing said measured specific heat capacity of the drilling fluid to the predetermined specific heat capacities of said representation and selecting the potential value of the additional property that corresponds to the predetermined specific heat capacity that most closely matches said measured specific beat capacity of the drilling fluid, in order to easily obtain other fluid properties based on measured heat transfer property (i.e., measured specific heat capacity of the drilling fluid).

Regarding claim 10. (Original)
Ye in view of Champness discloses all the features of claim 1 as described above.
Ye further discloses:
said value of the additional property of the drilling fluid that is determined is the oil-to-water ratio of the drilling fluid (p. 5, par. 3; p. 9, par. 3; p. 11, par. 1: by knowing the heat transfer property, oil to water ratio can be determined).  

Regarding claim 11. (Previously Presented) 

Ye does not explicitly disclose:
said value of the additional property of the drilling fluid that is determined is the average specific gravity of solids in the drilling fluid.

However, Ye further teaches:
“The FIG. 4 graph resulted from experiments conducted by the present inventors. The graph indicates that thermal conductivity of a drilling fluid is strongly correlated to concentrations of solids therein and, thus, that solids concentrations can be evaluated by measuring the thermal conductivity of the drilling fluid” (p. 7, par. 4: by knowing the heat transfer property, solids concentration (analogous to average specific gravity of the solids in the drilling fluid) can be determined (see also p. 9, par. 3; p. 11, par. 1)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ye in view of Champness to determine an average specific gravity of solids in the drilling fluid as said value of the additional property of the drilling fluid, in order to control the operation of the mixer in the drilling conditioning system, as discussed by Ye (p. 7, last par. – p. 8, par. 1).

Regarding claim 12. (Original) 
Ye in view of Champness discloses all the features of claim 1 as described above.
Ye further discloses:
the value of a first additional property of the drilling fluid and the value of a second additional property of the drilling fluid are determined based at least in part on the by knowing the heat transfer property, oil to water ratio and solids concentration can be determined).  

Ye does not explicitly disclose:
		the measured heat transfer property is the measured specific heat capacity.

	Champness teaches:
“Each of these tanks may comprise a sensor 53a, 53b, 53c, which measure a variety of fluid properties including temperature, density, rheology, oil/water ratio, solids content, chloride content, shear stress, gel strength, plastic viscosity, yield point, thermal conductivity and specific heat capacity. The data acquired from the sensors 53a, 53b and 53c may be forwarded via wireless or wired transmission to a digital processor 70” (col. 8, lines 21-29: sensors in a system for managing properties of a circulating wellbore fluid include sensor that measure specific heat capacity (see also Ye at p. 4, par. 4 – p. 5, par. 1, and at p. 5, par. 3 regarding other heat transfer properties being measured by the sensors, these properties being related to oil to water ratio)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ye in view of Champness to use the measured specific heat capacity as the measured heat transfer property, in order to ascertain a particular heat property for analysis, therefore minimizing computational and equipment costs when operating with different heat transfer properties.

Regarding claim 13. (Original) 
Ye in view of Champness discloses all the features of claim 12 as described above.
Ye further discloses:
providing a separate representation for each of said first and second additional properties (Figs. 2-4), each representation including multiple potential values of the corresponding additional property of the drilling fluid (p. 5, par. 4-5; p. 7, par. 3-4: a representation for different values of thermal conductivity and corresponding values of water/oil ratio is presented, as well as a representation for different values of thermal conductivity and corresponding values of solids concentration, with these data obtained experimentally).

Ye does not explicitly disclose:
each potential value corresponding to a predetermined specific heat capacity of said additional property of the drilling fluid, and 
wherein each of said first and second additional properties of the drilling fluid are determined by comparing said measured specific heat capacity of the drilling fluid to the predetermined specific heat capacities of the corresponding representation and selecting the potential value of the additional property that corresponds to the predetermined specific heat capacity that most closely matches the measured specific heat capacity of the drilling fluid.  

	However, Ye further teaches:
a representation for different values of thermal conductivity and corresponding values of water/oil ratio is presented, with these data obtained experimentally);
“Curve-fitting techniques can be used to generate equations from the experimental data for relating thermal conductivity to oil to water ratio for particular drilling fluid types, or the experimental data can be stored in lookup tables, for example, for use in interpolation between experimental data points. Any suitable technique, or combination of techniques, may be used to relate thermal conductivity to oil to water ratio for particular drilling fluid types” (p. 5, par. 6 – p. 6, par. 1: using the experimental data, lookup tables can be stored for relating thermal conductivity to oil to water ratio for particular drilling fluid types (see also p. 4, par. 4 – p. 5, par. 1, and at p. 5, par. 3 regarding other heat transfer properties being measured by the sensors, these properties being related to oil to water ratio)); and
“FIG. 4 is a representative graph of thermal conductivity versus solids concentration for two conventional types of solids mixed in drilling fluids … The FIG. 4 graph resulted from experiments conducted by the present inventors” (p. 7, par. 3-4: a representation for different values of thermal conductivity and corresponding values of solids concentration is presented, with these data obtained experimentally).


Regarding claim 14. (Previously Presented) 
Ye in view of Champness discloses all the features of claim 14 as described above.
Ye further discloses:
said first additional property of the drilling fluid is the oil-to-water ratio of the drilling fluid (p. 5, par. 3; p. 9, par. 3; p. 11, par. 1: by knowing the heat transfer property, oil to water ratio can be determined)

Ye does not explicitly disclose:
the second additional property of the drilling fluid is the average specific gravity of solids in the drilling fluid.


“The FIG. 4 graph resulted from experiments conducted by the present inventors. The graph indicates that thermal conductivity of a drilling fluid is strongly correlated to concentrations of solids therein and, thus, that solids concentrations can be evaluated by measuring the thermal conductivity of the drilling fluid” (p. 7, par. 4: by knowing the heat transfer property, solids concentration (analogous to average specific gravity of the solids in the drilling fluid) can be determined (see also p. 9, par. 3; p. 11, par. 1)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ye in view of Champness to incorporate the average specific gravity of solids in the drilling fluid as the second additional property of the drilling fluid, in order to control the operation of the mixer in the drilling conditioning system, as discussed by Ye (p. 7, last par. – p. 8, par. 1).

Regarding claim 15. (Original) 
Ye in view of Champness discloses all the features of claim 1 as described above.
Ye further discloses:
adjusting at least one property of the drilling fluid in response to said determined additional property of the drilling fluid (Fig. 5, item 58; p. 8, last par. – p. 9, par. 1: composition of the drilling fluid is adjusted based on the measured heat transfer property and the corresponding oil to water ratio and/or solids concentration).  

Regarding claim 16. (Previously Presented) 
Ye in view of Champness discloses all the features of claim 15 as described above.

adjusting one or more of the oil-to-water ratio of the drilling fluid, the composition of the drilling fluid, the solids content of the drilling fluid, and the average specific gravity of solids in the drilling fluid in response to said determined additional property of the drilling fluid (Fig. 5, item 58; p. 8, last par. – p. 9, par. 1: composition of the drilling fluid is adjusted based on the measured heat transfer property and the corresponding oil to water ratio and/or solids concentration).  

Regarding claim 17. (Original) 
Ye in view of Champness discloses all the features of claim 14 as described above.
Ye does not explicitly disclose:
adjusting at least one property of the drilling fluid in response to the determined oil-to-water ratio of the drilling fluid and the determined average specific gravity of the solids in the drilling fluid.  

However, Ye further teaches:
“In step 58, a composition of the drilling fluid 12 is adjusted, based on the thermal conductivity measurements. For example, if the thermal conductivity measurements indicate that an oil to water ratio and/or a solids concentration of the drilling fluid 12 deviates from a desired oil to water ratio and/or solids concentration, then operation of any of the drilling fluid conditioning devices 26, 28, 30, 31, 32, 34, 36 can be changed as needed to influence the drilling fluid oil to water ratio and/or solids concentration toward the desired oil to water ratio and/or solids concentration” (p. 8, last par. – p. 9, par. 1: composition of the drilling fluid is adjusted based on the measured heat transfer property and the corresponding oil to water ratio and/or solids concentration (analogous to average specific gravity of the solids in the drilling fluid)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ye in view of Champness to adjust at least one property of the drilling fluid in response to the determined oil-to-water ratio of the drilling fluid and the determined average specific gravity of the solids in the drilling fluid, in order to control the operation of the mixer in the drilling conditioning system to maintain the desired oil to water ratio and/or solids concentration of the drilling fluid, as discussed by Ye (p. 8, last par. – p. 9, par. 1).

Regarding claim 18. (Original)
Ye in view of Champness discloses all the features of claim 2 as described above.
Ye does not explicitly disclose:
said fluid processing unit comprises: 
a specific heat capacity sensor; and 
a computer associated with said specific heat capacity sensor.  

	Champness further teaches:
“Each of these tanks may comprise a sensor 53a, 53b, 53c, which measure a variety of fluid properties including temperature, density, rheology, oil/water ratio, Solids content, chloride content, shear stress, gel strength, plastic viscosity, yield point, thermal conductivity and specific heat capacity. The data acquired from the sensors 53a, 53b and sensors measure specific heat capacity, with this information being transferred to a digital processor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ye in view of Champness to incorporate said fluid processing unit comprising: a specific heat capacity sensor; and a computer associated with said specific heat capacity sensor, in order to easily obtain specific data and provide faster analysis, reducing the equipment and computational costs.

Regarding claim 19. (Previously Presented) 
Ye discloses:
A method of monitoring and controlling the oil-to-water ratio of a drilling fluid (Fig. 1, item 12 – “drilling fluid”) used in drilling a well (Fig, 1, item 20 – ‘wellbore’; Fig. 5; p. 8, par. 2: a method for controlling the oil to water ratio of a drilling fluid is presented, the drilling fluid being circulated through the drilling system (see Fig. 1; p. 2, last par. – p. 3, par. 1)), comprising: 
circulating the drilling fluid through a wellbore (Fig. 1; p. 2, last par. – p. 3, par. 1: drilling fluid is circulated through different components in a system (Fig. 1, item 10)); 
after circulating the drilling fluid through the wellbore, measuring a heat transfer property of the drilling fluid (Fig. 5, items 52 and 54; p. 4, par. 3-4; p. 5, par. 1; p. 8, par. 3: thermal conductivity sensors are used to measure a heat transfer property of the drilling fluid after circulating the drilling fluid through the wellbore (see p. 2, last. par – p. 3, par. 1)); 
a representation for different values of thermal conductivity and corresponding values of water/oil ratio is presented, with these data obtained experimentally); 
determining the oil-to-water ratio of the drilling fluid based at least in part on the measured heat transfer property of the drilling fluid ((p. 5, par. 3; p. 9, par. 3; p. 11, par. 1: by knowing the heat transfer property, oil to water ratio can be determined); and 
adjusting at least one property of the drilling fluid in response to the determined additional property of the drilling fluid (Fig. 5, item 58; p. 8, last par. – p. 9, par. 1: composition of the drilling fluid is adjusted based on the measured heat transfer property and the corresponding oil to water ratio and/or solids concentration).  

	Ye does not explicitly disclose:
the measured heat transfer property is a specific heat capacity, and the predetermined heat transfer property is a predetermined specific heat capacity; and
determining the oil-to-water ratio of the drilling fluid by comparing said measured specific heat capacity of the drilling fluid to the predetermined specific heat capacities of said representation and selecting the oil-to-water ratio that corresponds to the predetermined specific heat capacity that most closely matches said measured specific heat capacity of the drilling fluid.


“Each of these tanks may comprise a sensor 53a, 53b, 53c, which measure a variety of fluid properties including temperature, density, rheology, oil/water ratio, solids content, chloride content, shear stress, gel strength, plastic viscosity, yield point, thermal conductivity and specific heat capacity. The data acquired from the sensors 53a, 53b and 53c may be forwarded via wireless or wired transmission to a digital processor 70” (col. 8, lines 21-29: sensors in a system for managing properties of a circulating wellbore fluid include sensor that measure specific heat capacity (see also Ye at p. 4, par. 4 – p. 5, par. 1, and at p. 5, par. 3 regarding other heat transfer properties being measured by the sensors, these properties being related to oil to water ratio)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ye in view of Champness to incorporate the measured heat transfer property as a specific heat capacity, and the predetermined heat transfer property as a predetermined specific heat capacity, in order to ascertain a particular heat property for analysis, therefore minimizing computational and equipment costs when operating with different heat transfer properties.

Regarding determining the oil-to-water ratio of the drilling fluid by comparing said measured specific heat capacity of the drilling fluid to the predetermined specific heat capacities of said representation and selecting the oil-to-water ratio that corresponds to 
“FIG. 2 is a representative graph of thermal conductivity versus water/oil ratio for an example water based emulsion. FIG. 3 is a representative graph of thermal conductivity versus water/oil ratio for an example oil based emulsion. The FIGS. 2 & 3 graphs were experimentally derived. Similar graphs can be experimentally derived for various types of drilling fluids (for example, oil-based muds, synthetic-based muds and water-based muds)” (p. 5, par. 4-5: a representation for different values of thermal conductivity and corresponding values of water/oil ratio is presented, with these data obtained experimentally); and
“Curve-fitting techniques can be used to generate equations from the experimental data for relating thermal conductivity to oil to water ratio for particular drilling fluid types, or the experimental data can be stored in lookup tables, for example, for use in interpolation between experimental data points. Any suitable technique, or combination of techniques, may be used to relate thermal conductivity to oil to water ratio for particular drilling fluid types” (p. 5, par. 6 – p. 6, par. 1: using the experimental data, lookup tables can be stored for relating thermal conductivity to oil to water ratio for particular drilling fluid types (see also p. 4, par. 4 – p. 5, par. 1, and at p. 5, par. 3 regarding other heat transfer properties being measured by the sensors, these properties being related to oil to water ratio)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ye in view of Champness to determine the oil-to-water ratio of the drilling fluid by comparing said measured specific heat capacity 

Regarding claim 20. (Currently amended)
Ye discloses:
A method of monitoring and controlling the solids concentration in a drilling fluid (Fig. 1, item 12 – “drilling fluid”) used in drilling a well (Fig, 1, item 20 – ‘wellbore’; Fig. 5; p. 9, par. 2: a method for controlling the solids concentration of a drilling fluid is presented (see also p. 11, par. 4), the drilling fluid being circulated through the drilling system (see Fig. 1; p. 2, last par. – p. 3, par. 1)), comprising: 
circulating the drilling fluid through a wellbore (Fig. 1; p. 2, last par. – p. 3, par. 1: drilling fluid is circulated through different components in a system (Fig. 1, item 10));  
after circulating the drilling fluid through the wellbore, measuring a heat transfer property of the drilling fluid (Fig. 5, items 52 and 54; p. 4, par. 3-4; p. 5, par. 1; p. 8, par. 3: thermal conductivity sensors are used to measure a heat transfer property of the drilling fluid after circulating the drilling fluid through the wellbore (see p. 2, last. par – p. 3, par. 1)); 
providing a representation including multiple potential values of the solids concentration in the drilling fluid (Fig. 4), each potential value corresponding to a predetermined heat transfer property of the drilling fluid (p. 7, par. 3-4: a representation for different values of thermal conductivity and corresponding values of solids concentration is presented, with these data obtained experimentally); 
determining the solids concentration in the drilling fluid based at least in part on the measured heat transfer property of the drilling fluid (p. 9, par. 3; p. 11, par. 1: by knowing the heat transfer property, solids concentration can be determined); and 
adjusting at least one property of the drilling fluid in response to the determined additional property of the drilling fluid (Fig. 5, item 58; p. 8, last par. – p. 9, par. 1: composition of the drilling fluid is adjusted based on the measured heat transfer property and the corresponding oil to water ratio and/or solids concentration).  

	Ye does not explicitly disclose:
the solids concentration is the average specific gravity of the solids;
the measured heat transfer property is a specific heat capacity, and the predetermined heat transfer property is a predetermined specific heat capacity; and
determining the average specific gravity of the solids by comparing said measured specific heat capacity of the drilling fluid to the predetermined specific heat capacities of said representation and selecting the average specific gravity of the solids in the drilling fluid that corresponds to the predetermined specific heat capacity that most closely matches said measured specific heat capacity of the drilling fluid.

Regarding the measured heat transfer property is a specific heat capacity, and the predetermined heat transfer property is a predetermined specific heat capacity, Champness teaches:
sensors in a system for managing properties of a circulating wellbore fluid include sensor that measure specific heat capacity (see also Ye at p. 4, par. 4 – p. 5, par. 1, and at p. 5, par. 3 regarding other heat transfer properties being measured by the sensors, these properties being related to oil to water ratio)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ye in view of Champness to incorporate the measured heat transfer property as a specific heat capacity, and the predetermined heat transfer property as a predetermined specific heat capacity, in order to ascertain a particular heat property for analysis, therefore minimizing computational and equipment costs when operating with different heat transfer properties.

Regarding the solids concentration is the average specific gravity of the solids, and determining the average specific gravity of the solids by comparing said measured specific heat capacity of the drilling fluid to the predetermined specific heat capacities of said representation and selecting the average specific gravity of the solids in the drilling fluid that corresponds to the predetermined specific heat capacity that most closely matches said measured specific heat capacity of the drilling fluid, Ye further teaches:
a representation for different values of thermal conductivity and corresponding values of water/oil ratio is presented, with these data obtained experimentally); 
“Curve-fitting techniques can be used to generate equations from the experimental data for relating thermal conductivity to oil to water ratio for particular drilling fluid types, or the experimental data can be stored in lookup tables, for example, for use in interpolation between experimental data points. Any suitable technique, or combination of techniques, may be used to relate thermal conductivity to oil to water ratio for particular drilling fluid types” (p. 5, par. 6 – p. 6, par. 1: using the experimental data, lookup tables can be stored for relating thermal conductivity to oil to water ratio for particular drilling fluid types (see also p. 4, par. 4 – p. 5, par. 1, and at p. 5, par. 3 regarding other heat transfer properties being measured by the sensors, these properties being related to oil to water ratio)); and
“FIG. 4 is a representative graph of thermal conductivity versus solids concentration for two conventional types of solids mixed in drilling fluids … The FIG. 4 graph resulted from experiments conducted by the present inventors” (p. 7, par. 3-4: a representation for different values of thermal conductivity and corresponding values of solids concentration (analogous to average specific gravity of the solids) is presented, with these data obtained experimentally).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ye in view of Champness to implement the average specific gravity of the solids as the solids concentration, and to determine the average specific gravity of the solids by comparing said measured specific heat capacity of the drilling fluid to the predetermined specific heat capacities of said representation and selecting the average specific gravity of the solids in the drilling fluid that corresponds to the predetermined specific heat capacity that most closely matches said measured specific heat capacity of the drilling fluid, in order to easily obtain other fluid properties based on measured heat transfer property (i.e., measured specific heat capacity of the drilling fluid).

Regarding claim 21. (Original) 
Ye in view of Champness discloses all the features of claim 20 as described above.
Ye further discloses:
the drilling fluid is circulated through the wellbore using pumping equipment (p. 2, last par. – p. 3, par. 1: drilling fluid is circulated using a rig mud pump (Fig. 1, item 24)).

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ye, in view of Champness, and in further view of Jamison (US 20160024906 A1), hereinafter ‘Jamison’.
Regarding claim 4. (Original) 

Ye further discloses:
said drilling fluid is circulated through the wellbore (Fig. 1, item 20 – ‘wellbore’) and said fluid processing unit (Fig. 1, item 22 – “drilling fluid conditioning system”; p. 2, last. par – p. 3, par. 1: drilling fluid circulates through drill string, drill bit, annulus between drill string and wellbore, and through the drilling fluid conditioning system).

Ye does not explicitly disclose:
 said drilling fluid is circulated through a mud retention pit that is also located on the surface adjacent to said wellbore, and wherein said fluid processing unit is located upstream of said mud retention pit.  

Jamison teaches:
“FIG. 2 provides an illustration of an example of a fluid processing area 128 suitable for use in the drilling assembly 100 of FIG. 1. The interconnecting flow line 130 introduces the drilling fluid into shaker 132 along flow path 122. The portion of the drilling fluid that passes through the sieves of the shaker 132 is then sent to centrifuge 134 along flow path 122. The drilling fluid from the centrifuge 134 may then pass through a series of retention pits 136a, 136b, 136c before flowing to a mixer 138 along flow path 122. A hopper 140 of the mixer 138 may be useful in adding components to the drilling fluid. After the mixer 138, the drilling fluid is conveyed along flow path 122 to the pump 120 of FIG. 1” ([0034]: a fluid processing area includes retention pits located on the surface adjacent to said wellbore (see Fig. 1)); and 
a physical property of the drilling fluid is measured at a location along the flow path, with this location including before the retention pit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ye in view of Champness, and in further view of Jamison to circulate said drilling fluid through a mud retention pit that is also located on the surface adjacent to said wellbore, and wherein said fluid processing unit is located upstream of said mud retention pit, in order to measure physical properties of a fluid and derive compositional properties of the fluid to influence the operational parameters of a drilling operation (e.g., retention time in the retention pit), as discussed by Jamison ([0001] and [0044]).

Regarding claim 5. (Original) 
Ye in view of Champness discloses all the features of claim 3 as described above.
Ye further discloses:
drilling fluid circulates through drill string, drill bit, annulus between drill string and wellbore, and through the drilling fluid conditioning system).

Ye does not explicitly disclose:
 said drilling fluid is circulated through a mud retention pit also located on the surface adjacent to the wellbore, and wherein said fluid processing unit is located in said mud retention pit.  

Jamison teaches:
“FIG. 2 provides an illustration of an example of a fluid processing area 128 suitable for use in the drilling assembly 100 of FIG. 1. The interconnecting flow line 130 introduces the drilling fluid into shaker 132 along flow path 122. The portion of the drilling fluid that passes through the sieves of the shaker 132 is then sent to centrifuge 134 along flow path 122. The drilling fluid from the centrifuge 134 may then pass through a series of retention pits 136a, 136b, 136c before flowing to a mixer 138 along flow path 122. A hopper 140 of the mixer 138 may be useful in adding components to the drilling fluid. After the mixer 138, the drilling fluid is conveyed along flow path 122 to the pump 120 of FIG. 1” ([0034]: a fluid processing area includes retention pits located on the surface adjacent to said wellbore (see Fig. 1)); and 
“A physical property(s) of the drilling fluid may be measured at a location along the flow path over a period of time. Then, the compositional property(s) of the drilling a physical property of the drilling fluid is measured at a location along the flow path, with this location including at the retention pit (see also Champness col. 8, lines 13-29 regarding the system including an active pit system including storage tanks having sensors to measure specific heat capacity)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ye in view of Champness, and in further view of Jamison to circulate said drilling fluid through a mud retention pit that is also located on the surface adjacent to said wellbore, and wherein said fluid processing unit is located in said mud retention pit, in order to measure physical properties of a fluid and derive compositional properties of the fluid to influence the operational parameters of a drilling operation (e.g., retention time in the retention pit), as discussed by Jamison ([0001] and [0044]).

Regarding claim 6. (Original) 
Ye in view of Champness discloses all the features of claim 3 as described above.
Ye further discloses:
drilling fluid circulates through drill string, drill bit, annulus between drill string and wellbore, and through the drilling fluid conditioning system which includes a mixer (see p. 3, par. 3)).

Ye does not explicitly disclose:
said drilling fluid is circulated through a mud retention pit also located on the surface adjacent to the wellbore, and a mixer located downstream of said mud retention pit, and wherein said fluid processing unit is located downstream of said mixer.  

Jamison teaches:
“FIG. 2 provides an illustration of an example of a fluid processing area 128 suitable for use in the drilling assembly 100 of FIG. 1. The interconnecting flow line 130 introduces the drilling fluid into shaker 132 along flow path 122. The portion of the drilling fluid that passes through the sieves of the shaker 132 is then sent to centrifuge 134 along flow path 122. The drilling fluid from the centrifuge 134 may then pass through a series of retention pits 136a, 136b, 136c before flowing to a mixer 138 along flow path 122. A hopper 140 of the mixer 138 may be useful in adding components to the drilling fluid. After the mixer 138, the drilling fluid is conveyed along flow path 122 to the pump 120 of FIG. 1” ([0034]: a fluid processing area includes retention pits and a mixer downstream the retention pits, with these components located on the surface adjacent to said wellbore (see Fig. 1)); and 
“A physical property(s) of the drilling fluid may be measured at a location along the flow path over a period of time. Then, the compositional property(s) of the drilling fluid derived from the physical property(s) may be monitored or compared over the time period. This comparison may reveal a change in the composition of the drilling fluid, which may compel a change to an operational parameter of the drilling operation … Examples of suitable locations for monitoring the compositional property(s) of the drilling fluid may include, but are not limited to, locations that are before, at, or after at least one of the wellbore, the drill string, the drill bit, the shaker, the centrifuge, the retention pit, the mixer, the pump, and the like, and any combination thereof” ([0035]-[0037]: a physical property of the drilling fluid is measured at a location along the flow path, with this location including after the mixer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ye in view of Champness, and in further view of Jamison to circulate said drilling fluid through a mud retention pit also located on the surface adjacent to the wellbore, and a mixer located downstream of said mud retention pit, and wherein said fluid processing unit is located downstream of said mixer, in order to measure physical properties of a fluid and derive compositional properties of the fluid to influence the operational parameters of a drilling operation (e.g., concentration of lost circulation materials), as discussed by Jamison ([0001] and [0042]).

Regarding claim 7. (Original) 

Ye does not disclose:
the specific heat capacity of the drilling fluid is measured at two or more fluid pressures, and wherein said additional property of the drilling fluid is determined based at least in part on said measured specific heat capacity at each fluid pressure. 
 
Jamison teaches:
“A physical property(s) of the drilling fluid may be measured at two or more locations along the flow path. Then, the compositional property(s) of the drilling fluid derived from the physical property(s) at each location along the flow path may be compared. This comparison may reveal a change in the composition of the drilling fluid, which may compel a change to an operational parameter of the drilling operation. Examples of locations where the comparison of compositional property(s) may be Suitable may include, but are not limited to, along the flow path before and after the wellbore, before and after a shaker, before and after a centrifuge, before and after a retention pit, before and after a mixer, before a shaker and after a centrifuge, before a shaker and after a retention pit, before a centrifuge and after a retention pit, before and after a series of retention pits, before a series of retention pits and between retention pits in the series, and the like, any hybrid thereof, and any combination thereof” ([0039]-[0040]: a physical property of the drilling fluid is measured at different locations along the flow path, such as at the wellbore and surface equipment, which examiner interprets to correspond to different pressures; the physical property being used to derive a compositional property of the drilling fluid (see also [0010]-[0012])).


Regarding claim 8. (Original) 
Ye in view of Champness discloses all the features of claim 1 as described above.
Ye does not disclose:
the specific heat capacity of the drilling fluid is measured at a temperature that is above or below ambient temperature.  

Jamison teaches:
“A physical property(s) of the drilling fluid may be measured at two or more locations along the flow path. Then, the compositional property(s) of the drilling fluid derived from the physical property(s) at each location along the flow path may be compared. This comparison may reveal a change in the composition of the drilling fluid, which may compel a change to an operational parameter of the drilling operation. Examples of locations where the comparison of compositional property(s) may be Suitable may include, but are not limited to, along the flow path before and after the a physical property of the drilling fluid is measured at different locations along the flow path, such as at the wellbore and surface equipment, which examiner interprets to correspond to temperatures above or below ambient temperature; the physical property being used to derive a compositional property of the drilling fluid (see also [0010]-[0012])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ye in view of Champness, and in further view of Jamison to measure the specific heat capacity of the drilling fluid at a temperature that is above or below ambient temperature, in order to measure physical properties of a fluid and derive compositional properties of the fluid to influence the operational parameters of a drilling operation, as discussed by Jamison ([0001]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ye; Xiangnan et al., US 20160362951 A1, ASSESSMENT AND CONTROL OF DRILLING FLUID CONDITIONING SYSTEM


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINA M CORDERO/Primary Examiner, Art Unit 2857